       Case 1:21-cv-01169-TCB Document 38 Filed 05/03/21 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                     ATLANTA DIVISION


L. LIN WOOD, JR.,

      Plaintiff,
                                         CIVIL ACTION FILE
v.
                                         NO. 1:21-cv-1169-TCB
PAULA J. FREDERICK, et al.,

      Defendants.


                                ORDER

     Plaintiff is directed to file his reply briefs in support of his motion

for preliminary injunction and motion for disqualification by Friday,

May 7, at 5:00 p.m.

     Plaintiff is also directed to file his response to Defendants’

pending motion to dismiss by Monday, May 10, at 9:00 a.m. Defendants’

reply brief will be due Wednesday, May 12, at 9:00 a.m.

     The Court will hold a hearing on the complaint and all pending

motions on Thursday, May 13, at 10:00 a.m. in Courtroom 2106 of the

United States Courthouse, Atlanta, Georgia.
 Case 1:21-cv-01169-TCB Document 38 Filed 05/03/21 Page 2 of 2




IT IS SO ORDERED this 3d day of May, 2021.



                            ____________________________________
                            Timothy C. Batten, Sr.
                            United States District Judge




                              2
